Kinsey C. J.
It is evident from the manner In which this motion has been argued, that all, or nearly all the points that have been contended for here, were urged at the trial, and submitted to the consideration of the jury who tried the cause.
The question of fraud was left altogether to the jury to determine from the evidence; they were not even directed that if they believed particular facts to be as stated, they were to declare it void; nor that the whole of them collectively would necessarily lead to this inference, they were left free to determine it fraudulent or honest from the evidence as it was laid before them. This in my opinion was the proper course.
I am unable to bring my mind to assent to the proposition that a conveyance intended to prevent a forfeiture to Great Britain, on account of acts arising from a resistance to the usurpations and unjust claims made by that government, can *70ever in our courts be pronounced fraudulent for that reason» We had the same right to defeat the forfeitures which, had ^y succeeded, they would have had to exact them; — the same right as to resist by force, their other unjust claims. In my opinion the secreting a purse from a highwayman, may with equal reason be denominated fraudulent.
It is said that this deed would have been fraudulent as' against the king had be succeeded. This expression is improper in the mouth of an American. Unquestionably that government would have called it so, as they would .also have called our resistance rebellion; but neither of these terms can with propriety be applied in tbis manner by us. They would have put us to death for the one act, and seized upon our property for the other; both must be right or neither, and to me it appears rather a novel idea in this country, to say that the first w;as illegal, or the second fraudulent. In a court deriving all its authority, and its existence from the principles of the revolution, these positions cannot be rendered plainer by language; they are self-evident.
I have no inclination at present t.o. enter further into the questions involved in this case. Other ejectments are depending on the same title, which we have- no. desire to prejudge. I am against a new trial,.
Smith J. dissented.
Chetwood J. concurred with the Chief Justice-.
Motion refusedL